 



Exhibit 10.14
PERFORMANCE AWARD AGREEMENT
THIS PERFORMANCE AWARD AGREEMENT (this “Agreement”) is made as of the 6th day of
March, 2008, between DYNEGY INC., a Delaware corporation (“Dynegy”), and all of
its Affiliates (collectively, the “Company”), and _____ (“Employee”). A copy of
the Dynegy Inc. 2000 Long Term Incentive Plan (the “Plan”) is annexed to this
Agreement and shall be deemed a part of this Agreement as if fully set forth
herein. Unless the context otherwise requires, all terms that are not defined
herein but which are defined in the Plan shall have the same meaning given to
them in the Plan when used herein.
1. The Grant. The Compensation and Human Resources Committee of the Board of
Directors (the “Committee”) granted to Employee on March 6, 2008 (“Effective
Date”), a Performance Award of  _____ performance units, each of which has a
designated value of $100 and represents the right to receive an amount payable
in the form of cash or shares of Dynegy’s Class A Common Stock (a “Share” or
“Shares”), as determined in the discretion of the Committee. Employee
acknowledges receipt of a copy of the Plan, and agrees that this Performance
Award shall be subject to all of the terms and provisions of the Plan, including
future amendments thereto, if any, pursuant to the terms thereof, and to all of
the terms and conditions of this Agreement. If it is subsequently determined by
the Committee, in its sole discretion, that the terms and conditions of this
Agreement and/or the Plan are not compliant with Code Section 409A, or any
Treasury regulations or Internal Revenue Service guidance promulgated
thereunder, this Agreement and/or the Plan may be amended accordingly.
2. Performance Period and Performance Goals. Subject to the provisions of
Section 5 of this Agreement, the performance period for purposes of determining
whether the Performance Award will be paid shall be March 6, 2008 through
March 6, 2011 (the “Performance Period”). The performance goals for purposes of
determining whether, and the extent to which, the Performance Award will be paid
are set forth in Exhibit 1 to this Agreement, which Exhibit is made a part of
this Agreement. Notwithstanding the foregoing, the Committee shall have
discretion to adjust the performance goals to reflect actions undertaken in the
best interest of the Company and its shareholders, including, but not limited
to, strategic transactions affecting the performance goals as well as
recapitalizations, reorganizations, mergers, consolidations, split-ups,
split-offs, spin-offs, exchanges or other relevant changes in capitalization or
structure of the Company.
3. Payment. Subject to the provisions of Sections 4 and 5 of this Agreement,
after the Performance Period, the Performance Award shall be paid as soon as
practicable after the Committee determines whether and to what extent the
performance goals have been achieved for the Performance Period in accordance
with the terms set forth in Exhibit 1 to this Agreement; provided, however, that
any such payment shall be made no later than December 31, 2011.

 

1



--------------------------------------------------------------------------------



 



4. Termination. The Performance Award and the Employee’s right to receive any
cash or Shares hereunder will automatically and without notice terminate and
become null and void upon Employee’s termination of employment with the Company
prior to the Performance Award payment date, except that:

  (a)  
if Employee’s termination of employment is by reason of:

  (1)  
death,
    (2)  
retirement by Employee following (A) the date on which such Employee has reached
sixty (60) years of age and (B) at least ten (10) years of service as an
employee of the Company, or
    (3)  
Involuntary Termination (as defined in the Dynegy Inc. Executive Severance Pay
Plan, as amended and restated effective January 1, 2008), or
    (4)  
a Change in Control Termination occurring in connection with, but in no event
earlier than sixty (60) days prior to, a Change in Control, or

  (b)  
if Employee is determined to be disabled (as defined in the Company’s long term
disability program or the plan in which Employee is a participant or, if
Employee does not participate in any such plan, as defined in the Dynegy Inc.
Long Term Disability Plan, as amended, or the successor plan thereto),

Employee shall be treated as if he or she had been continuously employed by the
Company through the Performance Award payment date. In such case, Employee or
Employee’s legal representative, or the person, if any, who acquired the
Performance Award by bequest or inheritance or by reason of the death of
Employee, shall be entitled to receive any payment with respect to the
Performance Award in accordance with this Agreement; provided, however, that if
Employee’s termination of employment is for the reason described in
Sections 4(a)(3) or (4), any such payment shall be prorated by multiplying the
payment by a fraction, the numerator of which shall be the number of calendar
days that elapsed between the date of Employee’s termination and the Effective
Date and the denominator of which shall be 1,080 but in no case shall such
fraction be greater than one (1).
For purposes of this Agreement, the term “Cause” shall mean, and hence arise
where, as determined by the Committee in its sole discretion, Employee (i) has
been convicted of a misdemeanor involving moral turpitude or a felony; (ii) has
failed to substantially perform the duties of such Employee to the Company
(other than such failure resulting from Employee’s incapacity due to physical or
mental condition) which results in a materially adverse effect upon the Company,
financial or otherwise; (iii) has refused without proper legal reason to perform
Employee’s duties and responsibilities to the Company; or (iv) has breached any
material corporate policy maintained and established by the Company that is
applicable to Employee, provided such breach results in a materially adverse
effect upon the Company, financial or otherwise. In addition, the term “Change
in Control Termination” shall mean Employee’s employment is terminated by the
Company (or a successor thereto) without Cause, or by Employee following: (A) a
significant diminution in Employee’s responsibilities, authority or duties;
(B) a material reduction in Employee’s base salary; or (C) relocation of
Employee’s principal place of employment by 50 miles or more, all as determined
by the Committee in its sole discretion.

 

2



--------------------------------------------------------------------------------



 



5. Change In Control. In the event a “Change in Control” (as defined below)
occurs during the Performance Period, provided the ending Share price, as
determined in accordance with this Section 5, would entitle Employee to receive
a Performance Award based upon the performance goals set forth in Exhibit 1 to
this Agreement, Employee shall receive a payment with respect to the Performance
Award, which shall be determined by using either, as applicable (a) the agreed
price per Share received by the shareholders of Dynegy as a result of the Change
in Control transaction, or if there is no agreed price per Share, then (b) the
average closing Share price for the twenty (20) consecutive trading days
immediately preceding the effective date of the Change in Control, as the ending
Share price for the Performance Period. Such payment, if any, shall be made
regardless of whether Employee’s employment with the Company is terminated
(other than For Cause) on or after the effective date of such Change in Control,
and shall be made in the form of cash to Employee as soon as administratively
feasible but no later than the later of December 31 of the calendar year in
which the Change in Control occurs or the 15th day of the third month following
the effective date of the Change in Control. The Performance Period shall end as
of the effective date of a Change in Control, and any Performance Award payments
hereunder shall only be made in accordance with this Section 5.
For purposes of this Agreement, “Change in Control” shall mean the occurrence of
any of the following events: (1) a merger of Dynegy with another entity, a
consolidation involving Dynegy, or the sale of all or substantially all of the
assets or equity interests of Dynegy to another entity if, in any such case,
(A) the holders of equity securities of Dynegy immediately prior to such event
do not beneficially own immediately after such event equity securities of the
resulting entity entitled to fifty-one percent (51%) or more of the votes then
eligible to be cast in the election of directors (or comparable governing body)
of the resulting entity in substantially the same proportions that they owned
the equity securities of Dynegy immediately prior to such event or (B) the
persons who were members of the Board immediately prior to such event do not
constitute at least a majority of the board of directors of the resulting entity
immediately after such event; (2) the dissolution or liquidation of Dynegy, but
excluding a reorganization pursuant to chapter 11 of Title 11, U.S. Code, as
amended; (3) a circumstance where any person or entity, including a “group” as
contemplated by Section 13(d)(3) of the Exchange Act, acquires or gains
ownership or control (including, without limitation, power to vote) of fifty
percent (50%) or more of the combined voting power of the outstanding securities
of, (A) if Dynegy has not engaged in a merger or consolidation, Dynegy, or
(B) if Dynegy has engaged in a merger or consolidation, the resulting entity;
(4) circumstances where, as a result of or in connection with, a contested
election of directors, the persons who were members of the Board immediately
before such election shall cease to constitute a majority of the Board; or
(5) the Board (or the Committee) adopts a resolution declaring that a Change in
Control has occurred. For purposes of the “Change in Control” definition, (A)
“resulting entity” in the context of an event that is a merger, consolidation or
sale of all or substantially all of the subject assets or equity interests shall
mean the surviving entity (or acquiring entity in the case of an asset or equity
interest sale), unless the surviving entity (or acquiring entity in the case of
an asset sale) is a subsidiary of another entity and the holders of common stock
of Dynegy receive capital stock of such other entity in such transaction or
event, in which event the resulting entity shall be such other entity, and
(B) subsequent to the consummation of a merger or consolidation that does not
constitute a Change in Control, the term “Dynegy” shall refer to the resulting
entity and the term “Board” shall refer to the board of directors (or comparable
governing body) of the resulting entity.

 

3



--------------------------------------------------------------------------------



 



6. Status of Stock. Employee agrees that any Shares distributed pursuant to this
Agreement will not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable federal or state securities laws.
Employee also agrees that (a) the certificates representing the Shares may bear
such legend or legends as the Committee in its sole discretion deems appropriate
in order to assure compliance with applicable securities laws and (b) the
Company may refuse to register the transfer of the Shares on the stock transfer
records of the Company, and may give related instructions to its transfer agent,
if any, to stop registration of such transfer, if such proposed transfer would
in the opinion of counsel satisfactory to the Company constitute a violation of
any applicable securities law.
7. Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of the Company or an Affiliate (as such term is defined in the Plan).
Nothing in the adoption of the Plan or the grant of the Performance Award
thereunder pursuant to this Agreement shall confer upon Employee the right to
continued employment by the Company or affect in any way the right of the
Company to terminate such employment at any time. Unless otherwise provided in a
written employment agreement or by applicable law, Employee’s employment by the
Company shall be on an at-will basis, and the employment relationship may be
terminated at any time by either Employee or the Company for any reason
whatsoever, with or without cause. Any question as to whether and when there has
been a termination of such employment, and the cause of such termination, shall
be determined by the Committee in its sole discretion, and its determination
shall be final and binding on all parties.
8. Withholding of Tax. To the extent that payment of the Performance Award
results in compensation income to Employee for federal or state income tax
purposes, the Company is authorized to withhold from any cash or Shares
distributable to the Employee under this Agreement) then or thereafter payable
to Employee any tax required to be withheld by reason of such resulting
compensation income.
9. Miscellaneous.
(a) This grant is subject to all the terms, conditions, limitations and
restrictions contained in the Plan. In the event of any conflict or
inconsistency between the terms hereof and the terms of the Plan, the terms of
the Plan shall be controlling. In the event of any conflict or inconsistency
between the terms hereof and the terms of the Dynegy Inc. Executive Severance
Pay Plan, including any amendments or supplements thereto, or the Dynegy Inc.
Severance Pay Plan, including any amendments or supplements thereto, the terms
hereof shall be controlling.

 

4



--------------------------------------------------------------------------------



 



(b) Any notices or other communications provided for in this Agreement shall be
sufficient if in writing. In the case of Employee, such notices or
communications shall be effectively delivered when hand delivered to Employee at
his or her principal place of employment or when sent by registered or certified
mail to Employee at the last address Employee has filed with the Company. In the
case of the Company, such notices or communications shall be effectively
delivered when sent by registered or certified mail to the Company at its
principal executive offices.
(c) Employee shall be presumed to have agreed to and accepted the terms of this
Agreement unless he or she submits a written objection to the Committee or the
undersigned officer within 30 days after the Effective Date.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized as of the date first above written.

                  DYNEGY INC.    
 
           
 
  By:   /s/ J. Kevin Blodgett    
 
     
 
   
 
    Name: J. Kevin Blodgett    
 
    Title: General Counsel & EVP, Administration    

 

5



--------------------------------------------------------------------------------



 



Performance Unit Award Summary
For 2008 Long Term Incentive grants made to those at the Managing Director and
above level, the Compensation and Human Resources Committee chose to base the
performance unit portion of the awards on long-term stock price performance. The
Committee believes this metric provides a simple, transparent and meaningful
measure of Dynegy’s performance relative to its long-term goal of creating value
for stockholders. The material terms of the performance units are summarized
below:

  •  
Denominated in $100 units, which are payable in the form of cash or stock, at
the Compensation and Human Resources Committee’s discretion;
    •  
Payment (if any) to be made in accordance with Section 3 of the Agreement based
on Dynegy’s three-year stock price performance;
    •  
Starting share price is the average closing price of Dynegy’s Class A common
stock for the month February 2008 ($7.70); the Compensation and Human Resources
Committee determined the starting share price after reviewing and taking into
account various factors, including: (1) Dynegy’s share price and the total
shareholder return of similarly sized general industry companies over a three
year period from December 2004 through December 2007; (2) the underlying value
of Dynegy’s power generation portfolio based on various valuation methodologies;
and (3) potential growth opportunities that may be available to Dynegy;
    •  
Ending share price will be the average closing price of Dynegy’s Class A common
stock during the month of February 2011;
    •  
Awards are payable at threshold, target, stretch and maximum levels as
illustrated in the table below; and

Performance Goals for Performance Period
(March 6, 2008 — March 6, 2011)

                                      Threshold     Target     Maximum  
 
                           
Performance Goals
  Dynegy Inc.
Achieved Share Price*   $ 10.00     $ 12.00     $ 14.00  
 
                           
Payment Levels**
  % of each $100
Performance Unit     0 %     100 %     200 %

      *  
Achieved Share Price shall be the ending Share price equal to the average
closing Share price for the month of February 2011 or, if applicable, the ending
Share price determined in accordance with Section 5 of the Agreement in the
event of a Change in Control.
  **  
Payment levels will be based upon the actual Achieved Share Price and will be
interpolated between Achieved Share Price goals.

 

6